        Case 3:18-cv-08008-PGS-LHG Document 20 Filed 05/31/19 Page 1 of 1 PageID: 83




425 Eagle Rock Avenue, Suite 302, Roseland, NJ 07068
(973) 618-4100 Fax (973) 618-0685
 Justin F. Johnson, Resident Managing Attorney

Direct Dial: (973) 618-4118
Email: hbmankoff@mdwcg.com


                                            May 31, 2019


VIA ECF

Hon. Lois H. Goodman, U.S.M.J.
Clarkson S. Fisher Building
& U.S. Courthouse
402 East State Street, Room 2020
Trenton, NJ 08608

        RE:      1940 Route 9, LLC v. Township of Toms River
                 Claim No.:    QM-0456
                 Insured:      Township of Toms River
                 Docket No.: 3:18-cv-08008-PGS-LHG
                 Our File No.: 41034.00116

Dear Judge Goodman:

       As per the Court’s Order entered December 4, 2018, the parties attempted mediation. One mediation
session was conducted. Before the second mediation session, it became apparent that additional settlement
discussions at this time will not be fruitful. The parties, therefore, request that Your Honor issue an Amended
Case Management Order.

        Thank you for your consideration.

                                            Respectfully,

                                            /s/ Howard B. Mankoff

                                            Howard B. Mankoff

HBM:lt
cc:   Paul V. Fernicola, Esq. (via ECF)
      Sieglinde K. Rath, Esq. (via ECF)
LEGAL/122960529.v1
